Title: General Orders, 23 June 1776
From: Washington, George
To: 



Head Quarters, New York, June 23rd 1776.
Parole Cambridge.Countersign Dorchester.


Mutual Complaints having been made by the Armourers, and Soldiers, respecting the repairing of Arms; The Officers of the several regiments, are earnestly called upon, to examine their Men, and turn out all those who can work to any advantage in the Armourers Shop, though they should not be complete workmen; and to prevent further uneasiness, the several Captains are to inspect the arms of their Companies, and either themselves, or by some persons for whom they will be answerable, have the defective Arms sent to the Armourers when the Master Workman will give a receipt for them—the same officer in like manner attending to the return of the arms and to make report if the Armourers fail in their work—The Honor and Safety of the army depends so much upon a strict attention, to the state of the arms, that the General hopes no pains will be spared upon this head.
A Detachment consisting of one Lieut: Colonel, one Major, six Captains, twelve subalterns, eighteen Serjeants, eighteen Corporals, six Drums & Fifers, and three hundred Privates to parade to morrow morning, at the Grand parade, at eight OClock with their arms, ammunition and blankets, to have four days provisions, there to receive their orders from Genl Putnam—Lieut: Col. Jacobs, and Major Colbourne to be the Field Officers of the above detachment.
The sentries at the Laboratory and Artillery Park to be doubled every night ’till further orders—The Brigade Majors will strengthen these Guards with an addition of men for that purpose.
Major Trumbull being promoted, Adjutant Peek of Col. Huntingtons Regiment, to act as Brigade Major to General Spencers brigade, ’till further appointment is made.
